 


109 HR 2378 IH: To amend the Internal Revenue Code of 1986 to permit interest on Federally guaranteed water, wastewater, and essential community facilities loans to be tax exempt.
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2378 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Lewis of Kentucky (for himself and Mr. Boucher) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to permit interest on Federally guaranteed water, wastewater, and essential community facilities loans to be tax exempt. 
 
 
1.Tax-exempt interest on federally guaranteed water, wastewater, and federally guaranteed essential community facilities loans 
(a)In GeneralSection 149(b)(3)(A) of the Internal Revenue Code 1986 (relating to certain insurance programs) is amended by striking or at the end of clause (ii), by striking period at the end of clause (iii) and inserting , or, and by adding at the end the following new clause: 
 
(iv)any guarantee by the Secretary of Agriculture pursuant to section 306(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(1)) to finance water, wastewater, and essential community facilities.. 
(b)Effective DateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act. 
 
